MEMORANDUM DECISION
                                                                          Apr 30 2015, 10:21 am
      Pursuant to Ind. Appellate Rule 65(D), this
      Memorandum Decision shall not be regarded as
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
      Leanna Weissmann                                          Gregory F. Zoeller
      Lawrenceburg, Indiana                                     Attorney General of Indiana
                                                                Karl M. Scharnberg
                                                                Deputy Attorney General
                                                                Indianapolis, Indiana



                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Charles J. Davis, Jr.,                                    April 30, 2015

      Appellant-Defendant,                                      Court of Appeals Case No.
                                                                16A01-1411-CR-480
              v.                                                Appeal from the Decatur Circuit
                                                                Court
      State of Indiana,                                         The Honorable Timothy B. Day,
                                                                Judge
      Appellee-Plaintiff
                                                                Case No. 16C01-1405-CM-379




      Vaidik, Chief Judge.



                                            Case Summary
[1]   Charles J. Davis, Jr., was convicted in a bench trial of resisting law enforcement

      as a Class A misdemeanor. He now appeals and argues that the evidence is


      Court of Appeals of Indiana | Memorandum Decision 16A01-1411-CR-480 | April 30, 2015        Page 1 of 4
      insufficient to support his conviction. We find sufficient evidence to support

      Davis’s conviction because a complete review of the transcript reveals that

      Davis intentionally fled from a police officer after the officer identified himself

      and ordered Davis to stop. We therefore affirm the trial court.



                            Facts and Procedural History
[2]   On May 28, 2014, Greensburg Police Department Officers Jarod McCalvin and

      Jordan Craig went to a mobile home to execute a search warrant. While

      Officer McCalvin knocked loudly at the front door and announced that he was

      from the Greensburg Police Department and had a search warrant, Officer

      Craig stood at the corner of the home with his dog to help in the capture of

      suspects. After Davis crawled out a window and landed on the ground, Officer

      Craig announced “police canine” and ordered Davis to stop. Tr. p. 43. When

      Davis failed to comply with the officer’s command, Officer Craig again ordered

      him to stop and threated to release his dog. Davis stopped after the second

      order. A trial court convicted Davis of resisting law enforcement, and Davis

      appeals.



                                 Discussion and Decision
[3]   Davis argues that there is insufficient evidence to support his conviction for

      resisting law enforcement, a Class A misdemeanor. When reviewing the

      sufficiency of the evidence to support a conviction, we do not reweigh the

      evidence or judge the credibility of the witnesses. Gorman v. State, 968 N.E.2d

      Court of Appeals of Indiana | Memorandum Decision 16A01-1411-CR-480 | April 30, 2015   Page 2 of 4
      845, 847 (Ind. Ct. App. 2012), trans. denied. We consider only the probative

      evidence and the reasonable inferences therefrom that support the conviction.

      Id. We will affirm if the probative evidence and reasonable inferences from that

      evidence could have allowed a reasonable trier of fact to find the defendant

      guilty beyond a reasonable doubt. Id.


[4]   To convict Davis of Class A misdemeanor resisting law enforcement, the State

      had to prove that Davis knowingly or intentionally fled from Officer Craig after

      the officer identified himself by visible or audible means and ordered Davis to

      stop. See Ind. Code § 35-44.1-3-1; Appellant’s App. p. 4. In addition, the order

      to stop had to rest on probable cause or reasonable suspicion. Gaddie v. State, 10

      N.E.3d 1249, 1255 (Ind. 2014).


[5]   Here, Davis argues that the “State did not present substantial evidence of

      probative value to show he fled from a police officer.” Appellant’s Br. p. 4. In

      support of his argument, Davis points to an excerpt from the transcript where

      Officer Craig testified that he ordered Davis to stop one time. Tr. p. 44.

      However, we agree with the State that Davis has taken this testimony out of

      context. Specifically, “[t]his testimony is directed to the subject of time at

      which [Davis] chose to stop. It is not directed to the subject of whether [Davis]

      had disregarded [a prior] order to stop.” Appellee’s Br. p. 4.


[6]   A complete review of the transcript reveals that Officer Craig identified himself

      as a law-enforcement officer and ordered Davis to stop by audible means.

      Davis, however, continued to flee from the officer. Officer Craig ordered Davis


      Court of Appeals of Indiana | Memorandum Decision 16A01-1411-CR-480 | April 30, 2015   Page 3 of 4
      to stop a second time and threatened to release his dog. It was only after

      Officer Craig’s second order that Davis stopped. Tr. p. 47-48. This evidence is

      sufficient to support Davis’s conviction of resisting law enforcement as a Class

      A misdemeanor.1


[7]   Affirmed.


      Kirsch, J., and Bradford, J., concur.




      1
       Davis’s argument that he did not hear the first order to stop is an invitation for us to reweigh the evidence,
      which we cannot and will not do. See Gorman, 968 N.E.2d at 847.

      Court of Appeals of Indiana | Memorandum Decision 16A01-1411-CR-480 | April 30, 2015                 Page 4 of 4